
	

113 HR 396 IH: Congressional Pay Adjustment Act
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 396
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Ms. Jenkins
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reduce the annual rates of pay for Members of Congress
		  by 20 percent, and to prohibit an adjustment in such rates during a year unless
		  the Federal Government did not run a deficit in the previous fiscal
		  year.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pay Adjustment
			 Act.
		2.Reduction in annual
			 rates of pay for Members of Congress
			(a)ReductionNotwithstanding any other provision of law,
			 the annual rate of pay for each Member of Congress shall be equal to—
				(1)for pay periods occurring during 2015, the
			 applicable rate in effect for pay periods occurring during 2013 reduced by 20
			 percent, rounded to the nearest multiple of $100 (or, if midway between
			 multiples of $100, to the next higher multiple of $100); and
				(2)for subsequent pay periods, the applicable
			 rate during 2013, subject to adjustment under paragraph (2) of section 601(a)
			 of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(2)).
				(b)Member of
			 Congress definedFor purposes
			 of this Act, the term Member of Congress means an individual
			 serving in a position under subparagraph (A), (B), or (C) of section 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31).
			3.Prohibiting
			 adjustments in Member pay unless Federal budget is balanced
			(a)Restrictions on
			 adjustmentsNotwithstanding
			 any other provision of law, no adjustment shall be made under section 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of
			 living adjustments for Members of Congress) during any fiscal year (beginning
			 with fiscal year 2014) unless the Secretary of the Treasury submits a report
			 that a Federal budget deficit did not exist in the previous fiscal year, in
			 accordance with subsection (b).
			(b)Determination
			 and report
				(1)Responsibilities
			 of SecretaryNot later than
			 30 days after the end of each fiscal year (beginning with fiscal year 2013),
			 the Secretary of the Treasury shall—
					(A)make a determination of whether a Federal
			 budget deficit existed in that fiscal year; and
					(B)submit a report of that determination to
			 Congress.
					(2)Determination of
			 deficitFor purposes of this
			 Act, a Federal budget deficit shall be considered to exist in a fiscal year if
			 total budget outlays of the Government for such fiscal year exceed total
			 revenues of the Government for such fiscal year as of the last day of such
			 fiscal year.
				
